Case 16-51392-grs   Doc   Filed 12/17/18 Entered 12/17/18 12:38:31   Desc Main
                           Document     Page 1 of 5
Case 16-51392-grs   Doc   Filed 12/17/18 Entered 12/17/18 12:38:31   Desc Main
                           Document     Page 2 of 5
Case 16-51392-grs   Doc   Filed 12/17/18 Entered 12/17/18 12:38:31   Desc Main
                           Document     Page 3 of 5
 Case 16-51392-grs        Doc     Filed 12/17/18 Entered 12/17/18 12:38:31          Desc Main
                                   Document     Page 4 of 5


                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

 In Re:                                           Case No. 16-51392-grs

 William Leonard Albright
                                                  Chapter 13
 Shelley L. Albright

 Debtors.                                         Judge Gregory R. Schaaf

                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on December 17, 2018.

By Notice of Electronic Filing to:

          Ryan R. Atkinson, Debtors’ Counsel
          rra@ask-law.com

          Beverly M. Burden, Chapter 13 Trustee
          notices@ch13edky.com

          Office of the U.S. Trustee
          ustpregion08.lx.ecf@usdoj.gov

By United States mail to:

          William Leonard Albright, Debtor
          3485 Aldershot Dr
          Lexington, KY 40503-4201
Case 16-51392-grs    Doc     Filed 12/17/18 Entered 12/17/18 12:38:31    Desc Main
                              Document     Page 5 of 5


    Shelley L. Albright, Debtor
    3485 Aldershot Dr
    Lexington, KY 40503-4201

                                          Respectfully Submitted,

                                          /s/ Jon J. Lieberman
                                          Jon J. Lieberman (86802)
                                          Sottile & Barile, Attorneys at Law
                                          P.O. Box 476
                                          Loveland, OH 45140
                                          Phone: 513.444.4100
                                          Email: bankruptcy@sottileandbarile.com
                                          Attorney for Creditor
